PER CURIAM.
Because petitioner’s motion for modification of sentence was timely filed pursuant to Florida Rule of Criminal Procedure 3.800(c), the petition for writ of certiorari is granted. See Jones v. State, 4 So.3d 80 (Fla. 1st DCA 2009); Mathis v. State, 957 So.2d 692, 692-93 (Fla. 1st DCA 2007); Griffin v. State, 979 So.2d 1253, 1255 (Fla. 4th DCA 2008) (holding that “imposition” of sentence by trial court under Rule 3.800(c) includes sentence imposed by trial court following reversal on appeal of denial of post-conviction relief, and motion filed within 60 days of such imposition was not untimely); Robertson v. State, 138 So.3d 1140, 1141 (Fla. 2d DCA 2014) (following Griffin). The circuit court’s order dated February 10, 2014, is quashed and the cause is remanded with directions to consider the motion on the merits.
PETITION GRANTED.
VAN NORTWICK, RAY, and OSTERHAUS, JJ., concur.